COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00113-CV


IN THE INTEREST OF S.L.L., A
CHILD


                                    ------------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s request to withdraw his appeal. It is the

court=s opinion that the request should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                   PER CURIAM

PANEL:     MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: May 31, 2012


      1
       See Tex. R. App. P. 47.4.